DETAILED ACTION
Claims 1-4 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The calculator as described on pages 9-14 and implemented on the hardware disclosed on page 9 of the disclosure.  
The determiner as described on pages 14-17 and implemented on the hardware disclosed on page 9 of the disclosure. 
in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-4 are allowed.
	Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof teaches: 
when the number of the cells having the edge strength of zero is equal to or greater than a predetermined number in a predetermined attention area in the captured image, the determiner determines not to perform a determination for detecting whether or not the lens of the camera is in an entirely-covered state in which the lens of the camera is entirely covered by the adhered substance.  
	Kida (US 2019/0047849) teaches the determination of an adhered substance based on detected edge strengths within individualized areas of an image. 
Specifically, Kida teaches: 
	a calculator that calculates an edge feature for each cell of a plurality of cells of a captured image photographed by a camera, each of the cells having a plurality of pixels, the plurality of cells being arranged in a plurality of unit regions, each of the unit regions having a plurality of the cells, (Kida [0078] monitor device divides the camera image inter a center area, an outer area, the center area includes 20 individual areas, the outer area includes 21 individual areas, See Fig 3,individual areas (AR in the figure) are cells within the regions of either the central area or outer area) the edge feature of each of the cells being calculated based on edge vectors of the pixels within the cell, the calculator further calculating a region feature for each of the unit regions based on the calculated edge features of the cells within the unit region; (Kida [0080-82 ] the monitor device calculated edge strength of each pixel in each of the individual areas, subsequently the monitor device counts the edge pixels in an individual region, compares to a threshold to determine a strong edge, then counts the number of strong edges belonging to the central area) and 
a determiner that determines an adherence state of an adhered substance on a lens of the camera based on the region features calculated for the unit regions; (Kida [0084-85] based on the central edge number (strong edges determined above) compared to a threshold the monitor device determines the state of the protection window to be a dirt state (adhered substance) or not dirt state)
wherein the calculator calculates, as the region feature, a number of the cells having an edge strength of zero, the edge strength being a part of the edge feature; (Kida [0085] the center edge area number is below the threshold because the number is 0)  
	However, Kida always makes the determination of an adhered substance based on the detected edge strengths. Kida does not determine to not perform the determination of the adhered substance when the number of cells having an edge strength is zero or greater than a threshold as claimed. 
	Claims 2-3 depend from claim 1 and are therefore also allowed. 

	Regarding claim 4, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	when the number of the cells having the edge strength of zero is equal to or 24FT2019-0048/US greater than a predetermined number in a predetermined attention area in the captured image, the step (b) determines not to perform a determination for detecting whether or not the lens of the camera is in an entirely-covered state in which the lens of the camera is entirely covered by the adhered substance. 
Kida (US 2019/0047849) teaches the determination of an adhered substance based on detected edge strengths within individualized areas of an image. However, Kida always makes the determination of an adhered substance based on the detected edge strengths. Kida does not determine to not perform the determination of the adhered substance when the number of cells having an edge strength is zero or greater than a threshold as claimed.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666                       
                                                                                                                                                                                 /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666